No opinion. Order's made by Mr. Justice Andi'ews on May 20, 1896, modified by adding the same provisions as were inserted ixx the orders made by Justices Giegerieh, Truax, and Stover with respect to the payment of the expenses of the oi'al cross-examination, and also adding leave to the defendants to subject the witxxesses to an oral re-direct examination, the plaintiff, however, to pay the expenses of such oral x-e-direct examination ; and, as thus modified, the order is affirmed, without costs.